Exhibit 10.1

Separation and Consulting Agreement

THIS SEPARATION AND CONSULTING AGREEMENT (this “Agreement”), dated as of
November 17, 2015, is entered into by and between National Bank Holdings
Corporation, a Delaware corporation (the “Company”), and Thomas M. Metzger (the
“Consultant”).

WHEREAS, the Consultant currently serves as Chief of Enterprise Technology and
Integration of the Company and will continue to do so through December 18, 2015
(the “Resignation Date”);

WHEREAS, the Company and the Consultant are parties to that certain Employment
Agreement, dated as of October 15, 2011 (the “Employment Agreement”);

WHEREAS, the Consultant has invaluable knowledge and expertise regarding the
business of the Company;

WHEREAS, due to the Consultant’s knowledge and expertise, the Company wishes to
have the cooperation of, and access to, the Consultant following the Resignation
Date; and

WHEREAS, the Company and the Consultant now desire to enter into a mutually
satisfactory arrangement concerning, among other things, the Consultant’s
separation from service with the Company on the Resignation Date, and service to
the Company as an independent contractor following the Resignation Date, and
other matters related thereto.

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Consultant
hereby agree as follows:

1.Separation from Service.

(a)Resignation.  The Consultant and the Company hereby acknowledge and agree
that the Consultant’s employment with the Company shall terminate as a result of
the Consultant’s resignation on the Resignation Date (the “Resignation”).  The
Resignation Date shall be deemed to be the date of separation from service, and
the date that employment ends, for purposes of the Employment Agreement and any
applicable plans or programs.  The Consultant further acknowledges that,
effective on the Resignation Date and by virtue of executing this Agreement, and
without any further action by the Consultant, the Consultant hereby resigns the
Consultant’s position as Chief of Enterprise Technology and Integration of the
Company and as a member of the board of directors of, or as a director, manager,
officer, or any other position with, the Company or any of its affiliates.

(b)Acknowledgments.  The Consultant and the Company acknowledge and agree that
for purposes of all plans, agreements, policies, and arrangements of the Company
and its affiliates in which the Consultant participated or to which the
Consultant was a party (including, without limitation, the Employment
Agreement), the Resignation shall be treated as a termination without
cause.  Further, from and after the date hereof, the Consultant waives any right
to resign from the Company and its affiliates for “good reason” or a similar
term of like

 



 

--------------------------------------------------------------------------------

 



 

meaning for purposes of any plan, agreement, policy, or arrangement of the
Company and its affiliates (including, without limitation, the Employment
Agreement).

(c)Indemnification.  The Company and the Consultant acknowledge and agree that
the Indemnification Agreement, dated as of August 29, 2012, by and between the
Company and the Consultant shall remain in full force and effect during the
Consulting Period and thereafter in accordance with its terms.

2.Separation Payments and Benefits.

(a)Accrued Obligations.  As soon as practicable after the Resignation Date, the
Consultant shall receive a payment equal to the Consultant’s accrued but unpaid
salary and accrued but unused paid time off through the Resignation
Date.  Following the Resignation Date, the Consultant shall also be entitled to
any vested amount arising from the Consultant’s participation in, or benefits
under, any employee benefit plans, programs, or arrangements, which amounts
shall be payable in accordance with the terms and conditions of such employee
benefit plans, programs, or arrangements and applicable law, and any Other
Benefits (as defined in Section 6(a)(ii) of the Employment Agreement).

(b)Separation Pay and Benefits.  Subject to the Consultant’s execution and
delivery of a release of claims in favor of the Company, in the form attached
hereto as Exhibit A, within 21 days following the Resignation Date and
non-revocation within the time period set forth therein, the Company shall
provide the Consultant with an amount equal to $883,000, payable in a lump sum
on the 30th day following the Resignation Date.  Notwithstanding the foregoing,
if, prior to September 30, 2017, the Consultant becomes eligible for health
insurance coverage under another employer’s group health plan or through
self-employment, then the Consultant shall promptly repay to the Company an
amount equal to the product of $35,000 multiplied by a fraction, the numerator
of which is the number of full calendar months between the date on which the
Consultant becomes eligible for such coverage and September 30, 2017, and the
denominator of which is 21.

(c)Forfeiture of Outstanding Equity Awards.  All outstanding and unvested equity
awards held by the Consultant shall be forfeited without consideration as of the
Resignation Date.

3.Restrictive Covenants; Clawback and Recoupment.  The Consultant and the
Company acknowledge and agree that the restrictive covenants set forth in
Section 10 of the Employment Agreement and the clawback and recoupment
provisions set forth in Sections 8(b) and 8(c) of the Employment Agreement shall
remain in full force and effect following the Resignation Date in accordance
with their respective terms; provided,  however, that, for purposes of
Section 10 of the Employment Agreement, (a) the “Restricted Period” shall be
deemed to end on the first anniversary of the date on which the Consultant
ceases to provide the Services (as defined below) hereunder (the date on which
the Consultant ceases to provide the Services, the “Termination Date”), and
(b) the Consultant shall be deemed to be engaging in “Competition” only if the
Consultant, directly or indirectly, in any geographic market in which, as of the
Termination Date, the Company has a physical presence material to its business
operations (or where the Company is engaged in substantial activities to become
a material





- 2 -

--------------------------------------------------------------------------------

 



physical presence), including, without limitation, the State of Colorado, the
Kansas City (Missouri and Kansas) metropolitan area, the Dallas, Texas
metropolitan area, and the Austin, Texas metropolitan area (a “Geographic
Market”), (i) owns, manages, operates, controls, or participates in the
ownership, management, operation, or control of, (ii) is connected as an
officer, employee, partner, director, consultant, or otherwise with, or
(iii) has any financial interest in, any business (whether operated through a
corporation or other entity) that is engaged in the commercial banking business
or in any other financial services business that is competitive with any portion
of the business conducted as of the Termination Date by the Company or any of
the Affiliated Entities (as defined in the Employment Agreement), in each case,
if and only to the extent such business is conducted by the Company or any of
the Affiliated Entities within any Geographic Market.

4.Consulting Period.  The Consultant shall render the Services for the period
beginning on the Resignation Date and ending on December 31, 2016, unless
earlier terminated in accordance with Section 9 (the “Consulting Period”).

5.Services.  During the Consulting Period, the Consultant shall serve as the
Emeritus Vice Chairman of Bank Midwest and provide consulting services as
reasonably directed by the Chief Executive Officer of the Company (the
“Services”).  The Services shall generally be performed at such locations as are
mutually agreed by the Company and the Consultant.  During the Consulting
Period, the Company shall provide the Consultant with the use of an office and
related services on the Company’s premises as may be necessary to perform the
Services.

6.Fees and Expenses.

(a)Consulting Fee.  In consideration for agreeing to provide the Services, the
Consultant shall be paid a monthly consulting fee of $5,000, payable in arrears
during the Consulting Period, subject to the Consultant continuing to provide
the Services and to the termination provisions set forth in Section 9 (the
“Consulting Fees”).

(b)Expenses.  The Company shall reimburse the Consultant pursuant to the
Company’s reimbursement policies as in effect from time to time for reasonable
business expenses incurred by the Consultant in connection with the performance
of the Services consistent with the treatment accorded and policies applicable
to senior executives of the Company from time to time.

7.Sole Consideration.  Except as specifically provided in this Agreement, the
Consultant shall be entitled to no compensation or benefits from the Company or
its affiliates with respect to the Services and shall not be credited with any
service, age, or other credit for purposes of eligibility, vesting, or benefit
accrual under any employee benefit plan of the Company or any of its affiliates.

8.Status as a Non-Employee.  The Company and the Consultant acknowledge and
agree that, in performing the Services pursuant to this Agreement, the
Consultant shall be acting and shall act at all times as an independent
contractor only and not as an employee, agent, partner, or joint venturer of or
with the Company or any of its affiliates.  The Consultant





- 3 -

--------------------------------------------------------------------------------

 



acknowledges that the Consultant is and shall be solely responsible for the
payment of all federal, state, local, and foreign taxes that are required by
applicable laws or regulations to be paid with respect to all compensation and
benefits payable or provided hereunder in respect of the Services and shall not
be eligible to participate in or accrue benefits under any employee benefit plan
sponsored by the Company or any of its affiliates.

9.Termination of the Consulting Period.

(a)Termination.  Either the Company or the Consultant may terminate the
Consulting Period at any time and for any reason (or no reason) by providing the
other party with 30 days’ advance written notice of such termination, except in
the case of a termination of the Consulting Period by the Company for Cause,
which shall be effective immediately.  For purposes of this Agreement, “Cause”
shall mean personal dishonesty, willful misconduct, or a material breach of this
Agreement by the Consultant.

(b)Payments upon Termination.  Upon termination of the Consulting Period for any
reason, the Company shall pay to the Consultant any earned but unpaid Consulting
Fees for Services rendered prior to such termination and shall reimburse the
Consultant for any business expenses incurred prior to such termination and for
which the Consultant would be entitled to reimbursement pursuant to
Section 6(b).  Any amounts payable upon termination shall be paid within ten
business days of the date of termination.   Upon any termination of the
Consulting Period, the Company and the Bank shall have no further obligation to
the Consultant, except as provided in the immediately preceding two sentences.

10.Section 409A.  It is intended that this Agreement shall comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Treasury Regulations relating thereto, or an exemption to
Section 409A of the Code.  Any payments that qualify for the “short-term
deferral” exception shall be paid under such exception.  For purposes of
Section 409A of the Code, each payment under this Agreement shall be treated as
a separate payment for purposes of the exclusion for certain short-term deferral
amounts.  In no event may the Consultant, directly or indirectly, designate the
calendar year of any payment under this Agreement.  Notwithstanding anything to
the contrary in this Agreement, all reimbursements provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (a) any
reimbursement is for expenses incurred during the Consultant’s lifetime (or
during a shorter period of time specified in this Agreement); (b) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year; (c) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred; and
(d) the right to reimbursement is not subject to liquidation or exchange for
another benefit.





- 4 -

--------------------------------------------------------------------------------

 



11.Miscellaneous.

(a)Successors and Assigns.  This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, as applicable, the Company and the Consultant
and their respective personal or legal representatives, executors,
administrators, successors, assigns, heirs, distributees, and legatees.  This
Agreement is personal in nature, and the Consultant shall not, without the
written consent of the Company, assign, transfer, or delegate this Agreement or
any rights or obligations hereunder.

(b)Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to such
state’s laws and principles regarding the conflict of laws.

(c)Amendment; Entire Agreement.  No provision of this Agreement may be amended,
modified, waived, or discharged unless such amendment, waiver, modification, or
discharge is agreed to in writing and such writing is signed by the Company and
the Consultant.  From and after the Resignation Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof, including, without limitation, the Employment Agreement (except
as explicitly provided in Section 3 with respect to Sections 8(b), 8(c), and 10
of the Employment Agreement).

(d)Notice.  All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

if to the Consultant:

At the address most recently on the books and records of the Company.

if to the Company:

National Bank Holdings Corporation
7800 East Orchard Road, Suite 300
Greenwood Village, Colorado 80111
Attention:Legal Department

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(e)Headings.  The headings of this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

(f)Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(Signature Page Follows)

 

 



- 5 -

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

NATIONAL BANK HOLDINGS CORPORATION

 

 

 

By:

/s/ Zsolt K. Besskó

 

 

Name:  Zsolt K. Besskó

 

 

Title:  Chief Administrative Officer, General

 

 

Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Thomas K. Metzger

 

Thomas M. Metzger

 

 

 

 



[Signature Page to Metzger Separation and Consulting Agreement]

--------------------------------------------------------------------------------

 



 

Release Agreement

This Release Agreement (this “Agreement”) is made and entered into by and among
National Bank Holdings Corporation, a Delaware corporation (the “Company”), and
its subsidiary bank, NBH Bank, N.A., a national bank organized under the laws of
the United States of America, and all other divisions, and related, successor,
and sister entities (together with the Company, “NBH”) and Thomas M. Metzger
(the “Executive”).

WHEREAS, the Executive and the Company are parties to that certain Separation
and Consulting Agreement, dated as of November 17, 2015 (the “Separation
Agreement”);

WHEREAS, the Executive’s employment shall end effective December 18, 2015;

WHEREAS, NBH and the Executive wish to resolve any and all disputes that exist
between them or could exist between them; and

WHEREAS, the parties acknowledge that this Agreement is the result of good faith
negotiations and compromise and nothing in this Agreement is intended to or will
constitute an admission by NBH or any of its agents or employees of any fault,
liability, or wrongdoing or an admission by the Executive as to any fault,
liability, or wrongdoing.

NOW, THEREFORE, in consideration of the Company agreeing to provide the
compensation and benefits under Section 2 of the Separation Agreement to the
Executive and of other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties, NBH and the
Executive hereby agree as follows:

1.Full and General Release of Liability.  The Executive hereby forever WAIVES,
RELEASES, AND DISCHARGES National Bank Holdings Corporation, NBH Bank, N.A., all
of their respective subsidiaries and divisions, including Bank Midwest, Bank of
Choice, Community Banks of Colorado, and any related, and affiliated entities,
and all of their current and past employees, directors, officers, fiduciaries,
owners, agents, successors, assigns, insurers, attorneys, and contractors,
without limitation, exception, or reservation (the “Affiliates”), from any and
all liability, actions, claims, demands, or lawsuits that the Executive may have
had, presently has, or in the future may have, in connection with or arising out
of the Executive’s employment with, or separation from, NBH.  This release
applies to any and all claims against NBH and/or the Affiliates, known or
unknown, arising under contract or under federal, state, or local statutory or
common (including civil tort) law, which have been asserted or which could have
been asserted including, but not limited to, any and all claims under Title VII
of the Civil Rights Act of 1964 (as amended), the Civil Rights Act of 1991, 42
U.S.C. § 1981, 42 U.S.C. § 1983, the Americans with Disabilities Act (as
amended), the Rehabilitation Act, the Age Discrimination in Employment Act (as
amended) (“ADEA”), the Family Medical Leave Act (as amended), the Genetic
Information Non-Discrimination Act, the Employment Retirement Income Security
Act (as amended), the Consolidated Omnibus Budget Reconciliation Act, the Kansas
Acts Against Discrimination, the Kansas Age Discrimination in Employment Act,
the Missouri Human Rights Act, the Colorado Anti-Discrimination Act, the Kansas
Wage Payment Act, the Missouri wage payment statutes, the Colorado Wage Payment
and Collection Act, and any other state statute or any state common law,
including, but not limited to, any cause of action





A-1

--------------------------------------------------------------------------------

 



for wrongful termination, breach of contract, and any other federal, state, or
local laws, including common law, to the maximum extent permitted by law,
without limitation or exception.  It is understood and agreed that this is a
full and final release covering all known or unknown, undisclosed and
unanticipated losses, wrongs, injuries, debts, claims, or damages to the
Executive that may have arisen, or may arise from any act or omission prior to
the date of execution of this Agreement arising out of or related, directly or
indirectly, to the Executive’s employment, or separation from employment with
NBH, or to any professional relationship between the Executive and/or the
employees, agents, representatives, and affiliates of NBH during the Executive’s
employment with NBH, as well as those alleged losses, wrongs, injuries, debts,
claims, or damages now known or disclosed that have arisen, or may arise as a
result of any act or omission.  Notwithstanding anything to the contrary, the
released claims do not include, and this Agreement does not release
any:  (a) rights under the Separation Agreement, including, but not limited to,
rights to compensation and benefits provided under Section 2 of the Separation
Agreement, or rights under any other benefit plan, agreement, arrangement, or
policy of NBH that is applicable to the Executive that, in each case, by its
terms, contains obligations that are to be performed after the date hereof by
NBH; (b) rights to indemnification the Executive may have under applicable law,
the bylaws or certificate of incorporation of the Company, or any other
agreement or any rights with respect to coverage under any director and officer
liability policy, as a result of having served as an officer or director of NBH
or any Affiliates; (c) claims that the Executive may not by law release through
a settlement agreement such as this; (d) claims the Executive may have as the
holder or beneficial owner of securities (or other rights relating to
securities) of the Company; and (e) claims under ADEA that arise after the
Resignation Date.

2.Executive Acknowledgements.  The Executive acknowledges that as of the date
the Executive executed this Agreement, the Executive (a) has not suffered a
work-related injury that has not properly been disclosed to NBH; and (b) has
disclosed to NBH any action/inaction the Executive took/failed to take during
the Executive’s employment with NBH that to his knowledge would give rise to a
claim against NBH or the Affiliates, and/or any other third party.

3.Non-Interference.  Nothing in this Agreement shall interfere with the
Executive’s right to file a charge, cooperate, or participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, or any other federal or state regulatory or law enforcement
agency.  The consideration provided to the Executive pursuant to Section 2 of
the Employment Agreement, however, shall be the sole relief provided to the
Executive for the claims that are released by the Executive pursuant to this
Agreement and the Executive shall not be entitled to recover and agrees to waive
any monetary benefits or recovery against NBH in connection with any such claim,
charge, or proceeding, without regard to who has brought such charge or
complaint.

4.Return of NBH Property.  The Executive shall, within five days after the
Executive ceases to be engaged as a consultant under the Separation Agreement,
return and surrender to NBH all NBH property and equipment (unless otherwise
specified herein) pursuant to and to the extent provided for in Section 10(a) of
the Employment Agreement (as defined in the Separation Agreement) but excluding
personal diaries, calendars, rolodexes, or personal notes or
correspondence.  The Executive acknowledges and agrees that all such materials
are, and will always remain, the exclusive property of NBH.





A-2

--------------------------------------------------------------------------------

 



5.Consideration and Revocation Periods; Counsel.  The Executive acknowledges
that the Executive has read this Agreement, has been given 21 calendar days to
consider this Agreement, although the Executive may return it sooner if desired,
and is hereby advised to consult with legal counsel regarding this
Agreement.  If the Executive signs this Agreement prior to the expiration of the
21-day period, the Executive hereby states that the Executive has voluntarily
and knowingly decided to shorten the time period and that NBH has not induced
the Executive to do so.  The Executive further acknowledges that the Executive
has seven calendar days to revoke this Agreement after executing the
same.  Notice of revocation should be sent, in writing, to the Legal Department,
National Bank Holdings Corporation, 7800 East Orchard Road, Suite 300, Greenwood
Village, Colorado 80111.  NBH hereby advises the Executive to consult with an
attorney before signing this Agreement.  This Agreement shall become effective
on the eighth calendar day after its execution absent any revocation.  The
parties also agree that the release provided by the Executive in this Agreement
does not include a release for claims under the ADEA arising after the date the
Executive signs this Agreement.

6.No Admission.  The execution of this Agreement does not and shall not
constitute an admission by NBH of liability to the Executive.  NBH specifically
denies that it or its current or past insurers, agents, or employees have
violated the Executive’s rights under any federal, state, or local constitution,
statute, law, or common law in connection with the Executive’s employment,
including the Executive’s separation therefrom.  Likewise, the execution of this
Agreement does not and shall not constitute an admission by the Executive of
liability to NBH.

7.Entire Agreement.  This Agreement contains the entire agreement between and
among the parties and cannot be modified in any respect in the future except in
a writing signed by the parties hereto.

8.Severability.  It is expressly understood to be the intent of the parties
hereto that the terms and provisions of this Agreement are severable and if, at
any time in the future or for any reason, any term or provision in this
Agreement is declared unenforceable, void, voidable, or otherwise invalid, the
remaining terms and provisions shall remain valid and enforceable as written.

9.Governing Law.  The terms and provisions of this Agreement shall be
interpreted and enforced under the substantive law of the State of Delaware, to
the extent state law applies, and under federal law, to the extent federal law
applies.

10.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.  Any party to this Agreement may execute
this Agreement by signing any such counterpart.

11.Headings.  The headings to this Agreement are for convenience only, and are
not to be used in the interpretation of the terms hereof.

12.Voluntary Signing.  The Executive acknowledges that the Executive has read
this Agreement and understands it and has signed it voluntarily.

(Signature Page Follows)

 



A-3

--------------------------------------------------------------------------------

 



 

PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

IN WITNESS WHEREOF, NBH has caused this Agreement to be executed by its duly
authorized officer, and the Executive has executed this Agreement, as of the
dates written below.

 

EXECUTIVE

 

 

 

Thomas M. Metzger

 

 

 

Date

 

 

 

 

 

 

 

 

 

NATIONAL BANK HOLDINGS CORPORATION

 

and

 

NBH BANK, N.A.

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date

 

 

[Signature Page to Metzger Release Agreement]

--------------------------------------------------------------------------------